Case 4:19-cv-12364-MFL-RSW ECF No. 22-1 filed 05/29/20   PageID.214   Page 1 of 5




                       Exhibit A
Case 4:19-cv-12364-MFL-RSW ECF No. 22-1 filed 05/29/20                  PageID.215      Page 2 of 5



          SETTLEMENT AGREEMENT AND LIMITED RELEASE OF CLAIMS

        This Settlement Agreement and Limited Release of Claims (“Agreement”) is made and
 entered into between (a) Jerry Huddleston, and Timothy Czekaj (“Plaintiffs”) and (b) Sloan
 Environmental Services and Eric Sloan (“Defendants,”).

         WHEREAS, Plaintiffs filed a lawsuit on or about August 9, 2019 and the case was
 captioned: Jerry Huddleston, on behalf of himself and all similarly situated employees v Sloan
 Environmental Services, Inc., a Michigan corporation, and Eric Sloan, an individual, Case No.
 19-cv-12364 (the FLSA lawsuit), for the alleged non-payment of overtime wages in alleged
 violation of the Fair Labor Standards Act (The FLSA);

         WHEREAS, Plaintiff Timothy Czekaj opted in to the litigation at the time of the filing of
 the Complaint, and Plaintiff Jerry Lawson opted in after all similarly situated employees were
 notified of the lawsuit;

        WHEREAS, Plaintiff Jerry Lawson withdrew from the FLSA lawsuit after it was
 determined that he is not owed any back wages or liquidated damages;

         WHEREAS, the parties desire to resolve all differences they have or may have with each
 other arising from or related to Plaintiffs’ alleged employment and business relationships with the
 Defendants;

        WHEREAS, Defendants deny any wrongdoing or liability under the FLSA, state law, or
 the common law;

         WHEREAS, the parties agree that any claims, based on any theory of law, whether federal,
 state, or common law, are genuinely disputed claims, over which there has been good faith
 negotiations involving counsel of choice who are experienced counsel;

         WHEREAS, the parties mutually desire to compromise said disputes between them in
 order to avoid the further cost, delay, and inconvenience of litigation;

         WHEREAS, the parties desire to provide certain consideration to each other in exchange
 for the promises and agreements contained in this Agreement, including a mutual release of claim;
 and

        WHEREAS, the parties wish to set fort their understandings in this Settlement Agreement
 and Limited Release;

        NOW THEREFORE, in consideration of the promises, covenants, and releases contained
 herein and the exchange of valuable consideration the sufficiency of which is hereby
 acknowledged, except as otherwise provided herein and agree as follows:

        1.     Effective Date. This Agreement will become effective on the day the Court enters
 an order approving this Agreement.
Case 4:19-cv-12364-MFL-RSW ECF No. 22-1 filed 05/29/20                     PageID.216       Page 3 of 5




         2.     Settlement Payment. Within seven (7) days of the Effective Date, and in
 consideration of the terms and conditions of this Agreement, Defendants shall pay Plaintiffs the
 total gross amount of Twenty Six Thousand Nine Hundred and Twenty Dollars ($26,920.00) to be
 allocated and paid as follows:

                a.      A check payable to Jerry Huddleston in the amount of $2,500 and 00/100
                        ($2,500.00), less all necessary tax withholdings, allocated to alleged lost
                        wages, to be tendered to his counsel. Defendants will issue an IRS form W-
                        2 in the ordinary course of business for this amount.

                b.      A check payable to Jerry Huddleston in the amount of $2,500 Dollars and
                        00/100 ($2,500.00), allocated to liquidated damages, to be tendered to his
                        counsel. Defendants will issue an IRS form 1099 in the ordinary course of
                        business for this amount.

                c.      A check payable to Timothy Czekaj in the amount of $2,625 and 00/100
                        ($2,625.00), less all necessary tax withholdings, allocated to alleged lost
                        wages, to be tendered to his counsel. Defendants will issue an IRS form W-
                        2 in the ordinary course of business for this amount.

                d.      A check payable to Timothy Czekaj in the amount of $2,625 Dollars and
                        00/100 ($2,625.00), allocated to liquidated damages, to be tendered to his
                        counsel. Defendants will issue an IRS form 1099 in the ordinary course of
                        business for this amount.

                e.      A check payable to Kreis Enderle Hudgins & Borsos, PC in the total gross
                        amount of $16,670 Dollars and 00/100 ($16,670.00), allocated to attorneys’
                        fees and costs, to be tendered to Plaintiffs’ counsel. Defendants will issue
                        an IRS form 1099 to Kreis Enderle in the ordinary course of business for
                        this amount.

                f.      No monies will be paid to opt- in Plaintiff Jerry Lawson as it has been
                        determined that he is not owed any back wages or liquidated damages.

         3.      Limited Release. Plaintiffs releases Defendants and their related or affiliated
 entities, including but not limited to, its subsidiaries, its respective predecessors and successors in
 interest, and each past, present, or future owner, shareholder, director, officer, partner, employee,
 attorney, agent, insurer, beneficiaries, executor, administrator, personal representative, consultant,
 successor or assign of each such person or entity described above (collectively, the “Released
 Parties”), from all wage-and-hour claims, whether such claim arises under common law or
 pursuant to federal or state statute, ordinance, or regulation, including all claims under the Fair
 Labor Standards Act, the Michigan Workforce Opportunity Wage Act, or any similar state wage-
 and-hour law that was brought or could have been brought for unpaid wages.




                                                   2
Case 4:19-cv-12364-MFL-RSW ECF No. 22-1 filed 05/29/20                      PageID.217        Page 4 of 5



        4.      Mutual Non-Disparagement. Plaintiffs agree not to defame, or otherwise disparage
 the Defendants or any of their related entities or employees. Likewise, Defendants agree not to
 defame, or otherwise disparage, Plaintiffs, their heirs, personal representatives, successors or assigns.

         5.      Dismissal of Lawsuit. The parties agree that, upon execution of this Agreement,
 they will file an acceptable joint motion seeking approval of this Agreement and dismissal of the
 lawsuit with prejudice and without any fees or costs to either party except as otherwise set forth
 herein.

         6.       No Admission of Liability. It is understood and agreed by the parties that this
 Agreement does not constitute an admission by any of the parties that they have violated any statute
 or other law, committed any unlawful act or breached any contract. It is also understood and
 agreed by the parties that this Agreement is entered into solely for the purpose of compromise in
 an effort to fully resolve all matters relating in any way to the alleged employment and/or business
 relationship between Plaintiffs and Defendants.

         7.      Miscellaneous Terms and Conditions.

                 a.      This Agreement sets forth the entire agreement between the parties with
                         respect to the subject matter of this Agreement and fully supersedes all prior
                         negotiations, representations and agreements, whether written or oral,
                         between the parties with respect to the subject matter of this Agreement.

                 b.      The terms and conditions of this Agreement shall extend to, be binding upon
                         and inure to the benefit of the heirs, administrators, representatives,
                         executors, successors and assigns of the parties.

                 c.      This Agreement shall be construed in accordance with and pursuant to the
                         internal laws of the state of Michigan, without regard to choice of law rules,
                         and the parties (i) agree that litigation initiated by any party concerning the
                         interpretation or implementation of this Agreement shall exclusively be
                         brought and litigated in a state court of competent jurisdiction in Wayne
                         County, Michigan or in federal court of competent jurisdiction in the
                         Eastern District of Michigan; (ii) consent to the personal jurisdiction of such
                         courts; and (iii) waive any defense of forum non conveniens.

                 d.      If any term or condition of this Agreement is applied to any party or to any
                         circumstance that is adjudged to be illegal, invalid or inoperable, that
                         illegality, invalidity or inoperability shall not affect the remainder of the
                         Agreement, its validity or enforceability.

                 e.      Each party has had an ample opportunity to make suggestions or changes to
                         the terms and conditions in this Agreement. The terms and conditions of all
                         parts of this Agreement shall in all cases be construed as a whole, according
                         to their fair meaning, and not strictly for or against any drafter.



                                                    3
Case 4:19-cv-12364-MFL-RSW ECF No. 22-1 filed 05/29/20                  PageID.218      Page 5 of 5



                 f. This Agreement may be executed in two or more counterparts, each of which
                    shall be deemed an original and all of which together shall constitute one and
                    the same instrument.

                 g. The parties agree that no other promise or inducement has been offered for this
                    Agreement other than as set forth herein and that this Agreement is executed
                    without reliance upon any other promises or representations.

                 h. In exchange for the consideration and the settlement payment amounts,
                    Plaintiffs agree that they will not now, or in the future, seek any employment
                    or re-employment with Defendants or any entities affiliated in any way with
                    Defendants.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly and
 properly executed.

              READ ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING


                                              Sloan Environmental Services, Inc.


 Date:                                        __________________________________________
                                              By: Eric Sloan
                                              Its Owner


                                              Eric Sloan


 Date:                                        __________________________________________
                                              Signature


                                              Jerry Huddleston

         05/29/2020
 Date:                                        __________________________________________
                                              Signature


                                              Timothy Czekaj

         05/29/2020
 Date:                                        __________________________________________
                                              Signature

                                                 4
